Citation Nr: 1440411	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-27 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for a neurological disorder to include seizures and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and witness


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to October 1979 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for a seizure disorder.  In June 2014, the Veteran testified at a hearing held at the VA central office.  Following the hearing, the Veteran submitted additional evidence in support of his claim with a waiver of AOJ jurisdiction.  At the hearing, the Veteran testified as to neurological residuals related to his seizure disorder and as due to contended exposure to chemicals in service.  Thus, the Board has expanded the claim as stated on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a seizure/neurological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2008 rating decision the RO denied service connection for seizures. The Veteran did not appeal that decision and it is final. 

2.  The evidence added to the record since the last final decision in September 2008 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a neurological disorder to include seizures, and creates a reasonable possibility of an allowance of the claim.

CONCLUSIONS OF LAW

1.  The September 2008 rating decision that denied the claim for service connection for a seizure disorder is final.  38 U.S.C.A. § 5103, 5103A, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  New and material evidence has been received to reopen the claim for service connection for a neurological disorder to include seizures.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his current neurological disorder to include seizures was caused by his service, to include as due to exposure to sarin and cyclosarin while stationed near a demolition pit in Khamisiyah, Iraq, in March 1991.  Alternatively, he contends that his neurological disorder to include seizures was caused or aggravated by sleep deprivation/insomnia due to posttraumatic stress disorder or a psychiatric disorder related to service, or to lack of sleep due to his service-connected tinnitus.  He has also contended that his current neurological disorder to include seizures was caused by exposure to burning human waste while stationed in the Persian Gulf or to contaminated drinking water he might have consumed while stationed in Camp Lejeune.

Although in the February 2011 and April 2011 rating decisions on appeal, the RO declined to reopen the Veteran's claim for service connection for a seizure disorder, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103 (2013).  Thus, the previous decision became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in December 2009.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The previous final denial in September 2008 was based upon a review of the service treatment records, and a review of the post-service private and VA treatment records, and lay statements submitted.  The RO found that there was no indication of a seizure disorder in service or for many years following service, with the first indication of a seizure occurring in 2007.  At the time of that denial, there was no medical opinion, either VA or private, of record specifically related to the Veteran's claim for service connection for seizures.

Evidence added to the record since the September 2008 denial, however, includes a private opinion relating the Veteran's seizure/neurological disorder to exposure to sarin or cyclosarin in service.  In February 2013 and in May 2014, and at his hearing before the Board, a private physician opined that the Veteran's symptoms presentation was exactly the pattern expected for exposure to sarin and cyclosarin.  The private physician explained that sarin was a known neuro-toxin and that a lag time that spanned decades was expected from a non-fatal dose of exposure.  

In this case, the private, positive nexus opinions were not previously of record, and are considered to be new and material evidence. Therefore, the new evidence is not cumulative or redundant.  It also relates to an unestablished fact necessary to substantiate the claim (that of a nexus between the Veteran's current disability and his service) and therefore raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a neurological disorder to include seizures is reopened.  To that extent only, the appeal is allowed.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a neurological disorder to include seizures has been received, the Veteran's previously-denied claim is reopened.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for a neurological disorder to include seizures.
 
The Veteran contends that his current neurological disorder to include seizures was caused by his service, to include as due to exposure to sarin and cyclosarin while stationed near a demolition pit in Khamisiyah, Iraq, in March 1991.  He contends that since service he has suffered from symptoms of such exposure, including blackouts, strange aggressive behavior, and gastrointestinal symptoms, and, now, the currently claimed seizures.  Alternatively, he contends that his seizure/neurological disorder was caused or aggravated by sleep deprivation/insomnia due to posttraumatic stress disorder or a psychiatric disorder related to service, or to lack of sleep due to his service-connected tinnitus.  He has also contended that his current seizure/neurological disorder was caused by exposure to burning human waste while stationed in the Persian Gulf or to contaminated drinking water he might have consumed whiles stationed in Camp Lejeune from August 1979 to November 1979.

In July 1997, the Veteran received a letter from the Office of the Secretary of the Defense sating that because he was stationed near Khamisiyah, Iraq, in March 1991, he might have been exposed to a very low level of nerve agents sarin and cyclosarin.  In December 2000, the Veteran received a follow-up letter stating that  he might have been exposed to very low levels of sarin for less than three days.  There was no indication that any long-term health effects would be expected due to this exposure.  In September 2003, he received a follow-up letter stating that following a research study, it was determined that the rates and causes of death of veterans exposed to these chemicals and those that had not been exposed were similar.

The evidence reflects that the Veteran experienced his first seizure in June 2007, 16 years following separation from service.  The private treatment records of record dated prior to that date, including dated in the 1980s and 1990s, and in July 2006, are negative for any indication of a neurological/seizure disorder.  The record prior to the Veteran's first seizure only document complaints of chronic fatigue and memory loss that the Veteran felt was due to his service in the Persian Gulf.

In June 2007, when the Veteran experienced his first seizure, it was attributed to sleep deprivation and maybe due to caffeine intake.  The diagnosis was first time idiopathic seizure.  A separate but concurrent October 2007 private opinion states that the Veteran was under a severe amount of stress that was causing him anxiety and chest discomfort.  A July 2010 private record reflects that the Veteran had had possibly three complex partial seizures.  The Veteran was noted to have chronic insomnia.  July 2010 and two January 2011 VA examinations reflected findings that the Veteran's service-connected tinnitus did not cause his sleep impairment, anxiety disorder, or seizure disorder. 

In April 2012, a VA examiner reviewed the claims file and concluded that it was less likely than not that the Veteran's current seizure disorder was caused or aggravated by exposure to nerve gas in service, explaining that the service treatment records were silent for seizures in service and there was no evidence of any seizures within one year of service separation.

In February 2013 and in May 2014, a private physician provided an opinion stating that following physical examination and review of the claims file, it was more likely than not that the Veteran's seizures were due to exposure to sarin in service.  The physician included extracts of medical literature which stated that acute exposure to sarin caused seizures, tremors, and hypothermia.  Recent studies had shown that long-term exposure to low levels of sarin caused neurophysiological and behavioral alterations.  

A September 2013 VA record showed that the Veteran suffered from two main paroxysmal events, neurobehavioral arrest and time lapse, and convulsion, due to his seizures.  It was also noted that a neuropsychiatric screening had shown symptom endorsement that had significantly exceeded recommended cut off scores.  He was taking an anti-epileptic drug.  These records also show that the Veteran had received care for his seizure disorder from a number of outside neurologists through the years.  

The Veteran has submitted multiple articles describing the effects of exposure to sarin and cyclosarin.  The articles state that symptoms of acute nerve agent exposure included chest tightness, confusion, gastrointestinal symptoms, runny nose, pinpoint pupils, excessive salivation, muscle twitching, and, in severe cases, seizures, paralysis, coma, or death.

In this case, the Board finds that further VA examination and opinion is necessary.  While the Veteran had submitted two medical nexus opinions from a private physician, who also testified at his hearing, that physician did not provide any medical literature to support the theory that the Veteran's low level exposure to sarin would cause his seizures 16 years following service.  The physician also stated that the Veteran had had symptoms of toxin exposure since service, which the medical evidence of record does not necessarily demonstrate.  On the other hand, the VA opinion of record is also deficient, as it did not discuss the theory of delayed symptoms, and also did not provide any medical reasoning or support for the opinion reached.  The VA examiner did not address the articles on sarin exposure submitted by the Veteran.  Accordingly, the Board finds that a new VA examination and opinion is necessary to fairly assess the claim.

In that regard, medical records from the Veteran's reported neurologists, Dr. Braswell, Dr. Lacour, Dr. Denson, and Dr. Naritoku, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim, to include from Dr. Braswell, Dr. Lacour, Dr. Denson, and Dr. Naritoku.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records . If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's neurological disorder to include seizures.  The claims file should be reviewed and that review should be noted.  All opinions reached should include a thorough rationale.  The examiner should provide an opinion as to the following: 

The examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current seizure disorder, and any associated neurological disorder/residuals, is etiologically related to any incident of active service, to include i) the documented low level exposure to sarin or cyclosarin, ii) sleep impairment due to stress and anxiety caused by service, iii) tinnitus,  iv) the burning of human waste in fire pits while in Iraq, v) contaminated drinking water while stationed in Camp Lejeune in 1979.  The examiner is asked to discuss/note review of the February 2013 and May 2014 private nexus opinions.
 
3.  After completing the above, and any other development as may be indicated readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


